Citation Nr: 1703554	
Decision Date: 02/07/17    Archive Date: 02/15/17

DOCKET NO.  14-19 736A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for carotid artery blockage in the neck. 

2.  Entitlement to service connection for peripheral artery disease, left lower extremity.

3.  Entitlement to service connection for peripheral artery disease, right lower extremity. 

4.  Entitlement to a rating greater than 20 percent for diabetes mellitus, Type II.

5.  Entitlement to a rating greater than 10 percent for peripheral neuropathy, left lower extremity.

6.  Entitlement to a rating greater than 10 percent for peripheral neuropathy, right lower extremity. 



REPRESENTATION

Appellant represented by:	David W. Magann, Attorney at Law


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to December 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2011 and April 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 


FINDING OF FACT

A January 2017 written statement submitted on the Veteran's behalf by his representative, and which contains his name and claim number, clearly expresses his wish to withdraw the issues on appeal. 


CONCLUSION OF LAW

The criteria for withdrawal of an appeal are satisfied.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

A January 2017 written statement submitted on the Veteran's behalf by his representative, and which contains his name and claim number, clearly expresses his wish to withdraw the issues on appeal.  The criteria for withdrawal of an appeal are satisfied.  See 38 C.F.R. § 20.204(b).  

When a pending appeal is withdrawn, there is no longer an allegation of error of fact or law with respect to the determination that was appealed.  Accordingly, the issues of entitlement to service connection for carotid artery blockage in the neck, peripheral artery disease of the left lower extremity, and peripheral artery disease of the right lower extremity, and entitlement to a rating greater than 20 percent for diabetes mellitus, Type II, a rating greater than 10 percent for peripheral neuropathy of the left lower extremity, and entitlement to a rating greater than 10 percent for peripheral neuropathy right lower extremity are dismissed.  See 38 U.S.C.A. § 7105(d). 


ORDER

Entitlement to service connection for carotid artery blockage in the neck is dismissed.  

Entitlement to service connection for peripheral artery disease, left lower extremity, is dismissed.  

Entitlement to service connection for peripheral artery disease, right lower extremity, is dismissed.  

Entitlement to a rating greater than 20 percent for diabetes mellitus, Type II, is dismissed.  

Entitlement to a rating greater than 10 percent for peripheral neuropathy, left lower extremity, is dismissed.  

Entitlement to a rating greater than 10 percent for peripheral neuropathy, right lower extremity, is dismissed.  


____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


